Citation Nr: 0834914	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
November 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for residuals of a head injury.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  The veteran's service treatment records are fire-related.

2.  There is no evidence that the veteran suffered a head 
injury during military service; and no competent medical 
evidence showing that the current symptoms of headaches and 
numbness are related to military service.

3.  Residuals from pre-existing head injuries were not 
permanently aggravated as a result of military service.


CONCLUSION OF LAW

Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107; 
38 C.F.R. § 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in June 2004 and June 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  A November 2007 letter 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  


VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The majority of the veteran's 
service medical records are not on file and were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973.  The veteran was 
notified of the unavailability of his service medical records 
in September 2004, and was asked to complete NA Form 13055 in 
detail in order to attempt a search for military medical 
records in support of his claim.  The RO requested additional 
information in August 2005 and November 2005.  The RO made a 
formal finding of the unavailability of the veteran's service 
medical records in November 2005.  Any further efforts to 
obtain these records would be futile. 38 C.F.R. § 
3.159(c)(2).

The information and evidence currently associated with the 
claims file consist of the veteran's service medical records 
and VA medical treatment records.  Correspondence received 
from the Social Security Administration in November 2006 
indicated that the veteran's records had been destroyed.  The 
veteran identified additional private treatment records for 
VA to obtain that were relevant to the claim; however all 
attempts to obtain such records have been unsuccessful.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Finally, the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when there is 
evidence of a current disability; evidence establishing an 
"in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation; an indication that the current disability may be 
related to the in-service event; and insufficient evidence to 
decide the case.  A medical examination is unnecessary in 
this case, as there is no evidence of a head injury during 
service or an indication that the current claimed disability 
may be related to the alleged in-service event.  Under such 
circumstances an examination is not required.


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran contends that he has residual physical 
manifestations as a result of a head injury incurred during 
military service.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal cannot be granted.

At the outset, the Board notes that most of the veteran's 
service treatment records are not on file and were apparently 
destroyed in a fire at the NPRC in St. Louis, Missouri, in 
1973.  Fortunately, however, the pertinent records from the 
base hospital at which the veteran was treated for an alleged 
head injury have been obtained.  Still, the Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has testified that during service he suffered a 
head injury	 while working on a flight line in service.  
He does not know how he was hit, or by what apparatus, if 
any, but testified that he awoke in a hospital on base and 
was treated there for a head injury.  The veteran further 
stated that since the accident he has had headaches as well 
as numbness in his left arm.  He denied sustaining any type 
of head injury prior to military service.

Clinical records are available from the hospital at which the 
veteran alleges to have been treated for the alleged head 
injury.  Rather than showing treatment for a head injury, 
these records show that the veteran was admitted to that 
hospital for in-patient psychiatric evaluation of features 
suggestive of a psychiatric disorder.  The official hospital 
summary reveals that one month after completing basic 
training and transferring to this base, the veteran was first 
seen at sick call in October 1962 with complaint of 
headaches.  After four more sick call visits, during which a 
physical examination, a neurological evaluation, x-rays of 
the skull, and a fundiscopic study failed to reveal any 
significant defects, referral was made at the psychiatric 
clinic.

Reports from the psychiatric evaluation show the veteran's 
pre-service history was significant for a head injury at age 
7, in 1949.  Apparently, the veteran had been hit on the 
right side of his head with a two by four, and rendered 
temporarily unconscious at that time.  Since the incident, 
the veteran had reportedly experienced daily headaches of 
variable intensity.  In addition, in 1957, during the second 
year of high school, the veteran again incurred slight trauma 
to the head, which was followed by symptoms of dizzy spells, 
anxiety, irritability, insomnia, impairment of concentration 
and reduced tolerance to exertion and heat.  Several clinical 
evaluations and use of several medications to combat these 
symptoms were to no avail.  

While hospitalized in the psychiatric clinic, a complete 
physical examination revealed no significant findings.  The 
veteran's head and neck were symmetrical without any evidence 
of recent trauma.  A neurological examination resulted in 
essentially normal findings, with no organic mentation 
changes and negative cerebellar signs.  Following a physical 
and psychiatric examination, the veteran was diagnosed with 
conversion reaction, chronic, moderate, manifested by 
constant headache, dizziness, heightened irritability, easy 
fatigue, free floating anxiety, difficulty in concentration, 
and insomnia.  It was further noted that this condition 
existed prior to service and was not aggravated therein.  It 
was determined that the severity of the veteran's emotional 
disorder precluded satisfactory military service.  
Thereafter, a Medical Board reviewed the veteran's case and 
recommended separation from service.  

The post-service medical evidence includes VA outpatient 
treatment records dated between May 2004 and January 2008.  
These records show that the veteran complained of pain in the 
back of his neck radiating down the left arm to his hand, 
with weakness of the left grip.  A neurological study in May 
2004 revealed no deficits other than slight decrease in left 
hand grip.  The clinical impression was cervical spondylosis 
with symptoms suggestive of left C6 cervical radiculopathy; 
rule out herniated nucleus pulposus (HNP).  An MRI in May 
2004 revealed degenerative spondlyotic changes with 
multilevel spinal stenosis and neural foraminal encroachment, 
from C3 through C7, most severe at C5-6 and C6-7. 

Another treatment record dated in June 2005 shows the veteran 
reported a history of suffering a contusion of his head and 
neck in 1961, during military service with pain ever since.  
His current complaint consisted of pain in the left side of 
his neck which radiated down in the left lateral arm, thumb 
and index finger.  He reported pins and needles sensations in 
those digits.  He also reported burning in his right wrist 
with gross motor grasp weakness on occasion.  An 
electromyography study performed in June 2005 was normal.  
There was no evidence of an acute left C6 radiculopathy or 
radiculopathy at some other level.  There was also no 
electrodiagnostic evidence of carpal tunnel syndrome, 
peripheral polyneuropathy, or plexopathy.  The examining 
physician stated that the veteran's hand pain appeared 
clinically associated with probable degenerative joint 
disease.  A neurological examination in May 2006 was grossly 
normal.  Findings included the following: CN (cranial nerves) 
II-XII grossly intact; sensation/strength intact; and deep 
tendon reflexes intact.  Examination of the veteran's back 
revealed no costovertebral angle (CVA)/spine tenderness.  The 
most recent outpatient treatment record dated in January 2008 
lists current medical problems as including: cervical 
spondylosis, with symptoms suggestive of a left C6 
radiculopathy, and degenerative joint disease, multiple 
joints.

Based upon the cumulative evidence, service connection is not 
warranted for residuals of a head injury.  As noted, a 
successful claim for service connection requires the 
existence of the disease or injury in service; a current 
disability; and evidence of a relationship or nexus between 
the current disability and injury or disease observed in 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, there is no credible evidence that the veteran ever 
suffered a head injury during military service.  Even though 
a complete copy of his service treatment record is not 
available, the pertinent records (i.e. those dealing with his 
only instance of hospitalization) show no evidence of in-
service head trauma.

In addition to the fact that there is no record of a head 
injury in service, there is no medical evidence or opinion 
which establishes a causal relationship or nexus between any 
aspect of military service and the veteran's current claimed 
symptoms of headaches and numbness in the left arm (which may 
or may not be associated with chronic disorder of cervical 
spondylosis, left C6 cervical radiculopathy; and/or 
degenerative joint disease).  The only evidence linking an 
alleged head injury in service to the veteran's current 
claimed physiological symptoms is the veteran's own 
testimony.  The veteran, however, is not considered competent 
to render a medical diagnosis or an opinion concerning 
medical causation of his current symptoms, especially in this 
case where there is no evidence to support his account of an 
in-service head injury.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the absence of evidence of an-in-service injury 
and competent medical evidence linking such injury to 
service, service connection may not be established on a 
direct basis.  

The Board does note, however, that service treatment records 
show evidence of at least two preexisting head injuries with 
residual complications.  For this reason, the Board has also 
considered entitlement to service connection for residuals of 
a pre-existing head injury on the basis of aggravation.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition. Id.

As an initial matter, the Board finds that in the present 
appeal the veteran is not presumed to have been in sound 
condition when he entered service.  In this regard, there is 
clear and unmistakable evidence that at least two head 
injuries existed prior to service.  In reaching this 
determination, the Board points out that the veteran reported 
to military medical personnel that he had suffered two head 
injuries prior to service; the first at 7 years of age and 
the second while he was in high school.  According to the 
veteran's own report, the first injury resulted in daily 
headaches of variable intensity.  The second injury was 
followed by symptoms of dizzy spells, anxiety, irritability, 
insomnia, impairment of concentration and reduced tolerance 
to exertion and heat.  It was also reported that despite 
clinical evaluations and prescribed medication, these 
symptoms did not abate.  

Furthermore, there is clear and unmistakable evidence that 
any alleged residuals from such pre-existing head injuries 
were not permanently aggravated as a result of service.  
Notably, the hospital records reveal that multiple physical 
and neurological examinations revealed no significant 
findings relevant to a prior head injury.  Rather, the 
claimed residuals of the pre-existing head injuries were 
determined to in fact be psychological manifestations of an 
underlying emotional disorder.  Therefore, as the evidence 
shows that pre-existing head injuries with (claimed chronic 
residuals) was not permanently aggravated as a result of 
military service; service connection may not be established 
under a theory of aggravation.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for residuals of 
a head injury have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


